862 F.2d 787
Robert Garcia START, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 85-7460.
United States Court of Appeals,Ninth Circuit.
Dec. 19, 1988.

Before CHOY, REINHARDT, and BEEZER, Circuit Judges.

ORDER

1
Petitioner Start having been granted temporary resident status under the Immigration Reform and Control Act of 1986, his petition for review of the decision of the Board of Immigration Appeals denying his request for discretionary relief from deportation is hereby dismissed as moot.


2
In view of the foregoing the Opinion filed herein on October 28, 1986, 9th Cir., 803 F.2d 539, is withdrawn.